DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application PCT/EP2017/058306 6 April 2017 filed under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (GB1605903.2; 6 April 2016) and the certified copy have been filed in application 16/090,941, filed 3 October 2018. Accordingly, the effective priority date of the instant application is granted as 6 April 2016.
	
Status of the Claims

Claims 1-27, 41-42, 45, 47-48, and 50-73 were previously cancelled. Claims 33-40, 43, 44, 46, 49, and 74 are canceled by the applicant in the response to election/restriction filed 29 April 2021 without prejudice or disclaimer. Claims 28, 29, and 31 are amended. Claims 75-81 are new. Claims 28-32 and 75-81 are pending in the application. 
Examiner’s Acknowledgement
Applicant’s election without traverse of Group I, claims 28-32 in the reply filed on 29 April 2021 is acknowledged. Applicant’s amendment introducing new claims 75-81 is acknowledged.  Claims 28-32 and 75-81 are under current examination.


Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See specification p. 68 (3 occurrences) and p. 74 (1 occurrence). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Objection to the Specification and/or Drawings
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. Figures 7A and 7B are missing SEQ ID NOs: and none are provided in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, 75-76, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "medium copy" (or “medium-copy”) in claims 28, 30, 75-76, and 79 is a relative term which renders the claim indefinite.  The term "medium copy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and offers only possible embodiments of “medium copy” plasmids as ones derived from known plasmids (see specification p. 46 lns 35-36), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Chartier—Takahashi—Lathe—Sørensen 
Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chartier (Chartier C, et al. J Virol. 1996 Jul;70(7):4805-10), as evidenced by Takahashi  (Takahashi N, et al. Gene. 2003 Jan 16;303:89-97), Lathe (Lathe R, et al. Gene. 1987 Jan 1;57(2-3):193-201), and Sørensen (Sørensen HP, et al. Journal of Biotechnology. 2005 Jan 26;115(2):113-28).
	Chartier described a novel system based on the cloning and manipulation of the full-length (FL) adenovirus (AdV) genome as a stable plasmid in E. coli, by using the bacterial homologous recombination machinery (Abstract, p. 4805). Chartier teaches a method of cloning the FL linear Ad5 (adenovirus type 5) genome (36 kb) into a linearized 2 kb pTG3601 plasmid with high recombination efficiency, accomplished by co-transformation of E coli (strain BJ5183) with two linearized DNAs, i.e. the FL AdV genome and the linearized plasmid (p. 4805 ¶3-4). The linear-linear homologous recombination (LLHR) was accomplished by providing the two linearized DNAs (i.e. first and second linear nucleic acid molecules) and bringing them together in vivo (in the E coli BJ5183 strain) in the presence of the endogenous E. coli machinery. It is presumed that the LLHR, mediated by the endogenous E. coli strain BJ5183 II plasmid derived from a pBR322 plasmid derivative (as per Chartier p. 4805 ¶4 and Lathe p. 194(b) and p.196(b)) is a medium copy plasmid. The p15A plasmid has a reported copy number of 10-12 and the pBR322 plasmid has a reported copy number of 15-20, making these two plasmids comparable as medium-copy plasmids (Sørensen p. 114, ¶1 and instant claim 32 and specification p.46 lns 35-36).
	Thus, Chartier clearly anticipates the invention of instant claim 28 before the filing date of the instant application. 
	In regard to the further limitation of claim 29, Chartier teaches that the first linear nucleic acid molecule (comprising the AdV genome) was in a mixture with the linearized plasmid (pTG2501) for co-transformation of the E. coli. (p. 4805 ¶4).
	In regard to the further limitation of claim 30, Chartier teaches that recombination occurred through homologous pairing of the free viral DNA ends comprising the AdV ITR sequences (see Fig 1A) with the linearized plasmid regions sharing sequence homology, i.e. those comprising 5’ and 3’ AdV ITR sequences that had been engineered into the linearized (medium copy) plasmid, pTG2501 (Fig 1A, and p. 4806 ¶1-2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Chartier—Takahashi—Lathe—Sørensen—Fu 
Claims 28-30, 32, and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Chartier (1996), Takahashi (2003), Lathe (1987), Sørensen (2005), and Fu (Fu J, et al. Nature Biotechnology. 2012 May;30(5):440-6).
ier described a novel system based on the cloning and manipulation of the full-length (FL) adenovirus (AdV) genome as a stable plasmid in E. coli, by using the bacterial homologous recombination machinery (Abstract, p. 4805). Chartier teaches a method of cloning the FL linear Ad5 (adenovirus type 5) genome (36 kb) into a linearized 2 kb pTG3601 plasmid with high recombination efficiency, accomplished by co-transformation of E coli (strain BJ5183) with two linearized DNAs, i.e. the FL AdV genome and the linearized plasmid (p. 4805 ¶3-4). The linear-linear homologous recombination (LLHR) was accomplished in vivo (in the E coli BJ5183 strain) in the presence of the endogenous E. coli machinery. It is presumed that the LLHR, mediated by the endogenous E. coli strain BJ5183 machinery, comprises an annealing protein (i.e. RecT) and a 5’ to 3’ exonuclease (RecE) activity (Takahashi, p. 94 ¶2 and Fig 3; p. 95 ¶1,3,4; p. 96 ¶1). Furthermore, it is presumed that the linearized plasmid pTG3601 (derived from a ppolyII plasmid derived from a pBR322 plasmid derivative (as per Chartier p. 4805 ¶4 and Lathe p. 194(b) and p.196(b)) is a medium copy plasmid. The p15A plasmid has a reported copy number of 10-12 and the pBR322 plasmid has a reported copy number of 15-20, making these two plasmids comparable as medium-copy plasmids (Sørensen p. 114, ¶1).
	Chartier does not explicitly state the presence of a 5’ to 3’ exonuclease (although presumption of the inherency of the 5’ to 3’ exonuclease in the E. coli strain BJ5183 homologous recombination machinery is described above and evidenced by Takahashi) nor explicitly disclose a medium copy plasmid (although the medium copy plasmid derived from pBR322 would be presumed by one of ordinary skilled in the art as inherent to the pTG3601/pTG3602 plasmids as described above as evidenced by Lathe and Sørensen). 
explicitly teaches a method for cloning a target DNA segment (10-52 kb in length) from a primary DNA (genomic) preparation directly into an expression vector utilizing a p15A medium copy plasmid (see instant specification p.46 lns 35-36 and instant claim 32) and full-length RecE along with RecT (a 5′-3′ exonuclease and single-stranded annealing protein pair) to efficiently facilitate homologous recombination between two linear molecules (Abstract, p. 440 ¶2- p. 441 ¶2, and p. 441 ¶3). Fu teaches co-transfection of E. coli with a mixture comprising both linearized PCR DNA and linearized p15A plasmid (LLHR, Fig 1b, p. 441) and with mixtures comprising linearized DNA fragments of 10, 17, 36 and 51 kb bearing homologous regions with a linearized p15A plasmid (Fig 1f). Fu teaches the full-length RecE/RecT is superior to other endogenous E coli HR machinery (Fig 1f and Fig 2; and p. 441 ¶4 – p. 442 ¶2).
	In regard to claim 28, it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the instant application to modify the method of Chartier, for directly cloning full length (linear) AdV genomic DNA into a linearized medium copy plasmid, by utilizing E. coli comprising the full-length RecE/RecT homologous recombination machinery taught by Fu for rapid and efficient generation of AdV vectors and for bypassing any need to first generate or screen a library (Fu, p. 441 ¶2). A practitioner would have a reasonable expectation of success in directly cloning linear viral genomes into linearized plasmids as Chartier demonstrates the high efficiency of utilizing the non-specified endogenous E. coli machinery for driving such LLHR and Fu identifies and demonstrates the superior efficiency of the RecE/RecT machinery in E. coli comprising the Rac prophage machinery for LLHR over that of other homologous recombination machineries in other strains of E. coli. 
prima facie obvious, before the time of filing the instant application, to modify the p15A vector taught by Fu to comprise regions of homology to AdV viral DNA (i.e. the viral ITRs, as taught by Chartier who taught homologous regions for recombination engineered into the pTG3601 plasmid). Such modification of p15A would substitute a known medium copy plasmid (p15A, per Fu) for a presumed medium copy plasmid (derived from pBR322, per Chartier) as a vector for cloning and subsequent stable expression of the cloned AdV (large fragment) DNA (see Chartier p. 4805 final ¶ and Abstract). Such plasmid modification (to introduce homologous ITR sequences for LLHR) would be according to known methodologies, and a practitioner would have a reasonable expectation of success in substituting one medium copy plasmid bearing AdV ITR regions for another medium copy plasmids bearing AdV ITR regions. A practitioner would have a reasonable expectation of success in utilizing a modified p15A vector for endogenous E. coli LLHR mediated by the exonuclease/annealing pair, RecE/RecT as demonstrated by Fu for cloning multiple AdV genomes or for generating multiple AdV vectors (as evidenced by Chartier) while bypassing any need to first construct a library or screen a library. 
In regard to the further limitation of claim 29, Chartier teaches that the first linear nucleic acid molecule (comprising the AdV genome) was in a mixture with the linearized plasmid (pTG2501) for co-transformation of the E. coli. (p. 4805 ¶4). Fu teaches co-transfection (electroporation of E. coli) with mixtures comprising the two linear DNAs (genomic DNA or PCR product and plasmid; Fig 1; p. 440 ¶2; p. 441 ¶3).
	In regard to the further limitation of claim 30, Chartier teaches that recombination occurred through homologous pairing of the free viral DNA ends comprising the AdV ITR 
In regard to the further limitation of claim 32, Fu teaches co-transfection of E. coli with a mixture comprising both linearized PCR DNA and a linearized p15A plasmid (LLHR, Fig 1b, p. 441) and with mixtures comprising linearized DNA fragments of 10, 17, 36 and 51 kb bearing homologous regions with a linearized p15A plasmid (Fig 1f).
In regard to the further limitation of claim 75, Chartier teaches a method of generating a AdV vector comprising a human factor IX (hFIX) transgene (Tg) wherein the hFIX-Tg is provided as a second linear nucleic acid molecule which shares at least one region of sequence homology with the circular medium copy (cmc-) plasmid comprising the FL AdV genome (cmc-pTG3602) (instant c. 75 step (a)), and bringing cmc-pTG3602 and the linear hFIX-Tg nucleic acid molecule into contact in the presence of the endogenous E. coli LLHR machinery comprising a 5’ to 3’ exonuclease (RecE) and an annealing protein (RecT) such that a deletion, mutation and/or insertion is introduced into the restricted cmc-pTG3602 (first nucleic acid molecule) such that sequences between the regions of homology in the second linear nucleic acid molecule (hFIX-Tg) are introduced into the cmcp (cmc-pTG3614; Chartier Fig 2b p. 4808). Fu teaches linear to circular homologous recombination (LCHR) between circular plasmids and linear DNAs sharing regions of homologous sequence for mediating recombination in the presence of endogenous E. coli recombination machinery comprising a 5’ to 3’ exonuclease and an annealing protein (e.g. RecE/RecT) (Fu, Figs 1a,c and Fig 2a ; and p. 442 ¶1-3), thus demonstrating the plasmid may be linearized or circular for homologous recombination.
In regard to the further limitation of claim 76, Chartier teaches releasing the adenoviral vector (viral DNA with or without transgene) in linear form from the circular medium copy plasmid (see, for example, p. 4806 final ¶ — 4807 ¶1; and Table 2: pTG3614-PacI in 293 cells; and Fig 2a,b; and p. 4809 final ¶ (iv) – p. 4810 ¶1 ln 3 (v)).
Chartier—Takahashi—Lathe—Sørensen—Fu–He
Claims 28 and 75-81 are rejected under 35 U.S.C. 103 as being unpatentable over Chartier (1996), Takahashi (2003), Lathe (1987), Sørensen (2005), and Fu (2012) as applied to claims 28 and 75 above, and as further in view of He (He TC, et al. PNAS. 1998 Mar 3;95(5):2509-14).
In regard to base claims 28 and 75, Chartier-Takahashi-Lathe-Sørensen-Fu teach a method for cloning a full length adenoviral genome sequence, comprising: a) providing a first linear nucleic acid molecule comprising the full length adenoviral genome sequence; b) providing a linearized medium copy plasmid which shares at least two regions of sequence homology with the first linear nucleic acid molecule; and c) bringing the first linear nucleic acid molecule and the linearized medium copy plasmid into contact in the presence of a 5' to 3' exonuclease (RecE) and an annealing protein (RecT) such that the first linear nucleic acid molecule and the linearized medium copy plasmid recombine to form a circular plasmid containing the full length adenoviral genome sequence; further comprising bringing the circular medium-copy plasmid comprising the full length adenoviral genome sequence and the second linear nucleic acid molecule (a transgene that shares at least one region of sequence homology with the plasmid) into contact in the presence of a 5' to 3' exonuclease and an annealing protein such that a deletion, mutation and/or insertion is introduced in the first linear nucleic 
In regard to claims 77-78, Chartier-Takahashi-Lathe-Sørensen-Fu do not teach a method wherein the transgene is a reporter gene encoding a fluorescent protein and/or a luciferase gene. In regard to claims 79-81 Chartier-Takahashi-Lathe-Sørensen-Fu do not teach a method further comprising a step of creating a library comprising two or more genes encoding a fluorescent protein and/or a luciferase gene.
In regard to claims 75, 77-78, He teaches a method of generating adenovirus (AdV) vectors wherein a GFP reporter gene was introduced into the AdV vector by homologous recombination (pAdEasy-GFP1GAL; p. 2511 ¶2 and p. 2512 ¶2). He teaches first cloning the gene of interest (e.g. GFP) into a shuttle vector and then cleaving the shuttle vector with a restriction endonuclease to linearize it, then co-transformation of the linearized product and a supercoiled (circular) AdV vector into E. coli strain BJ5183 (p. 2511 ¶2), a strain comprising the 5’ to 3’ exonuclease and annealing protein, i.e. full length RecE/RecT. He also suggests that the ability to use intact adenoviral plasmids, uncleaved by restriction endonucleases (i.e. circular), may prove critical for efficiently generating desired recombinants and may also provide an additional advantage of using supercoiled (circular) adenoviral vectors from a single, laboratory-scale batch to yield sufficient material for hundreds of different recombinants (p. 2511 ¶3). He further teaches, in the case of cells that are inefficiently infected by adenoviruses, a GFP tracer makes it possible to isolate expressing cells through fluorescence-activated cell sorting and thereby facilitates several kinds of experiments (p. 2513 final ¶). 
prima facie obvious to one of ordinary skill in the art to modify the method of Chartier-Takahashi-Lathe-Sørensen-Fu by introducing a transgene encoding a fluorescent protein (a reporter gene), such as GFP taught by He, into the AdV in order to trace or visualize cells infected with the recombinant AdV and to determine the length of time the recombinant AdV persisted in culture or in vivo (p. 2512 ¶4). A practitioner would have a reasonable expectation of success in doing so, as the GFP construct and the AdV vectors could be recombined via known methodologies with expected outcomes to generate AdV vectors comprising the GFP fluorescent/reporter transgene.
In regard to the further limitation of claim 76, He teaches cleaving the recombinant adenoviral construct with PacI to expose its inverted terminal repeats and thus releasing the AdV from the vector/plasmid (p. 2511 ¶2 and p. 2512 ¶4).
In regard to claim 79, He suggests utilizing an AdV homologous recombination system to generate small libraries of transgenes produced in adenoviruses, so that viruses with a particular modification of a transgene (produced by degenerate PCR, for example) could be selected in vivo from a pool of viruses on the basis of functional assays, and the sequence of the selected virus determined by sequencing appropriate PCR products (p. 2513 final ¶ - p. 2514 ¶1).
In regard to claims 80-81, as cited above, He teaches a method of generating adenovirus (AdV) vectors wherein a GFP reporter gene was introduced into the AdV vector by homologous recombination thus tagging the AdV genome with a GFP fluorescent protein/reporter gene (references cited above). As He teaches the introduction of a reporter gene (a GFP fluorescent protein) into the recombinant AdV vector/virus and also teaches prima facie obvious to one of ordinary skill in the art before the filing date of the instant application in view of He.
Chartier—Takahashi—Lathe—Sørensen—Fu–Muyrers
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chartier (1996), Takahashi (2003), Lathe (1987), Sørensen (2005), and Fu (2012) as applied to claim 28 above, and as further in view of Muyrers (Muyrers JP, et al. Genes & Development. 2000 Aug 1;14(15):1971-82).
Chartier-Takahashi-Lathe-Sørensen-Fu teach a method for cloning a full length adenoviral genome sequence, comprising: a) providing a first linear nucleic acid molecule comprising the full length adenoviral genome sequence; b) providing a linearized medium copy plasmid which shares at least two regions of sequence homology with the first linear nucleic acid molecule; and c) bringing the first linear nucleic acid molecule and the linearized medium copy plasmid into contact in the presence of a 5' to 3' exonuclease (RecE) and an annealing protein (RecT) such that the first linear nucleic acid molecule and the linearized medium copy plasmid recombine to form a circular plasmid containing the full length adenoviral genome sequence. 
Furthermore, in regard to claim 31, Takahashi teaches that primers complementary to the sequences of RecE and RecT were able to amplify the expected gene products from E. coli strain BJ5183 which indicates RecE and RecT genes (or highly homologous genes) and the explicitly teaches a method for cloning a target DNA segment from a primary DNA preparation directly into an expression vector utilizing a p15A medium copy plasmid and a full-length RecE along with RecT (a 5′-3′ exonuclease and single-stranded annealing protein pair) to efficiently facilitate homologous recombination between two linear molecules (Abstract, p. 440 ¶2- p. 441 ¶2, and p. 441 ¶3). Fu also teaches the full-length RecE/RecT is superior to other endogenous E coli HR machinery (Fig 1f and Fig 2; and p. 441 ¶4 – p. 442 ¶2).
Chartier-Takahashi-Lathe-Sørensen-Fu do not teach the amino acid sequence of the full length RecE, although Fu and Takahashi demonstrate that knowledge of the sequence existed in the art before the filing date of the instant application.
However, Muyrers teaches that the full length RecE had been cloned in the art before the filing of the instant application (Fig 3, p. 1973), demonstrating that a person of ordinary skill in the art would have had access to the nucleotide sequence for the RecE gene. It is common knowledge within molecular biology as how to translate a nucleotide sequence into the encoded amino acid sequence. Thus it would be prima facie obvious to one of ordinary skill in the art to employ the known sequence of RecE to generate a system or employ a method wherein the RecE exonuclease had an amino acid sequence 100% identical to SEQ ID NO: 1412, and the artisan would have had a reasonable expectation of success in doing so as the RecE sequence was available to one of ordinary skill in the art before the filing date of the instant application and cloning of a full length, functional RecE had already been achieved. The artisan in vivo) homologous recombination.
Conclusion
Claims 28-32 and 75-81 are rejected. No claims are allowed.
Prior Art Made of Record
•  Hanahan and Gluzman (Hanahan DO, Gluzman YA. Molecular and Cellular Biology. 1984 Feb;4(2):302-309) teach full length adenovirus 5 genome cloned in pXf3 plasmid a medium copy plasmid with pBR322 ori of replication (p. 303 ¶2 and “Results” ¶1-3; see also Hanahan (1983) internal reference, Table 1).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /KEVIN K HILL/                                               Primary Examiner, Art Unit 1633